Citation Nr: 0401451	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  01-06 823A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio




THE ISSUE

Entitlement to an increased rating for residuals of a right 
shoulder injury, currently evaluated as 10 percent disabling.




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1965 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board remanded this claim in January 2002 for further 
development.  The RO thereafter issued a rating decision in 
July 2003 that increased the veteran's evaluation for 
residuals of a right shoulder injury from non-compensably 
disabling to 10 percent disabling.  


FINDING OF FACT

The veteran experiences aching, pain, soreness, tenderness, 
and crepitation throughout the range of motion of the right 
shoulder; his symptoms equate to limitation of motion at the 
shoulder level.  


CONCLUSION OF LAW

The criteria for a rating of 20 percent for residuals of the 
veteran's right shoulder injury have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5201 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)), was signed into law.  On August 29, 2001, during the 
pendency of the instant appeal, VA promulgated final 
regulations to implement the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  
Except for revisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable in the instant case, the final regulations are 
effective November 9, 2000, and "merely implement the VCAA 
and do not provide any rights other than those provided by 
the VCAA."  See 66 Fed. Reg. at 45,629.  These regulations 
apply to the veteran's claim.  VAOPGCPREC 7-2003.

After review of the record, the Board concludes that VA's 
duties under the VCAA regulations have been fulfilled.

The record reflects that the veteran was provided with notice 
of the April 2000 rating decision from which the current 
appeal originates.  In the July 2001 Statement of the Case 
(SOC) issued in response to the veteran's Notice of 
Disagreement (NOD), the RO notified the veteran of the issues 
addressed, the evidence considered, the adjudicative actions 
taken, the decisions reached, the pertinent law and 
regulations, and the reasons and bases for the decision.  In 
February 2002, the RO specifically advised the veteran of 
VA's new duties to inform and assist under the VCAA, 
including notifying the veteran of the evidence necessary to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
In addition, the record reflects that the veteran was twice 
afforded VA examinations in connection with the instant 
appeal.  The Board concludes that VA has fulfilled its duty 
to assist the veteran in substantiating his claim.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected right shoulder disability.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the evidence of record is not adequate 
for rating purposes.

Factual Background

Service medical records show that the veteran sustained an 
injury to the right shoulder while playing football in July 
1967 while on active military duty.  The treatment notes 
associated with treatment for the injury show that the 
veteran had no crepitation or tenderness, and had full range 
of motion of his shoulder.  A March 1968 physical examination 
noted that the veteran continued to have pain from the 
injured shoulder and that the veteran reported that he felt 
his shoulder "slip[] out" when the arm was elevated.  
Reference to the injury and the 1968 examination comments was 
made by the examiner on the veteran's separation physical 
examination in January 1969.  Service connection for 
residuals of injury to the right shoulder was granted in June 
1969.  The disability was evaluated as non-compensably 
disabling.

Of record are treatment notes of August 1982 from the 
emergency room of Euclid General Hospital indicating that, 
while employed as a policeman by the city of Cleveland, Ohio, 
the veteran was injured during an assault.  The injuries 
included a "popping" of the right shoulder.  X-ray 
examination indicated no bony abnormalities or evidence of 
fracture or subluxation.  The treatment notes mentioned a 
history of dislocation of the right shoulder in 1975 with 
associated traumatic bursitis, but the medical records 
identified by the veteran and obtained by VA on his behalf 
contain no evidence of a dislocation of the right shoulder.  

Treatment records from Euclid General Hospital also indicate 
that the veteran jammed his shoulder in a surfing accident in 
October 1999.  An examination for that injury, given in 
January 2000, included magnetic resonance imaging results 
that showed an impression of a partial undersurface tear 
involving the articular surface of the supraspinatus tendon.  

A VA physical examination in April 2000 found no significant 
abnormality of the bone, joints, or adjacent soft tissues of 
the right shoulder.  X-ray examination also ruled out 
arthritis in the right shoulder.  

Of record is the report of a VA physical examination given in 
May 2003 pursuant to the January 2002 remand by the Board.  
That examination showed the veteran had no swelling or 
deformity of the right shoulder, that he had aching, pain, 
soreness, tenderness, and crepitation throughout the range of 
motion of the right shoulder.  He had tenderness to 
palpation.  He had good strength in his right rotator cuff 
muscles, and exhibited no gross weakness of the right 
shoulder.  He could actively abduct and flex to 105 degrees, 
and internally and externally rotate 60 to 70 degrees, all 
with pain at the extremes.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  VA attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  When a 
specific disability is not listed in the Rating Schedule, 
rating is done by analogy to a disability which is listed in 
the Rating Schedule.  38 C.F.R. § 4.20.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2003).

The Board has reviewed the evidence of record and finds that 
an increased (20 percent) disability rating is warranted.  
Disabilities of the musculoskeletal system result in 
anatomical damage, functional loss, and evidence of disuse, 
and/or abnormal excursion of movement.  Evaluation of 
disabilities of the shoulder and arm are made utilizing 
Diagnostic Codes 5200 through 5203, inclusive.  In 
determining disability evaluations of the shoulder, 
consideration is given to impairment of function manifested 
by findings of ankylosis, limitation of motion, nonunion, the 
severity and frequency of dislocation and/or painful motion.  

The RO has evaluated the veteran's residuals of right 
shoulder injury as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203, impairment of clavicle or 
scapula.  Under that code, a 10 percent rating is warranted 
if there is a malunion or nonunion of the clavicle or 
scapula.  A higher evaluation under Diagnostic Code 5203 
requires a showing of dislocation or nonunion of the clavicle 
or scapula with loose movement, or recurrent dislocation or 
malunion of the shoulder joint.  Limitation of motion of the 
joint warrants a 20 percent rating when the limitation is at 
the shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2003).  A higher rating under Diagnostic Code 5201 requires 
limitation at the level midway between the side and shoulder 
level, or to 25 degrees from the side.  

In this veteran's case, there is no indication of any 
impairment of the clavicle or scapula such that a rating 
greater than that assigned by the RO could be assigned.  
Nevertheless, as noted above, the veteran's disability is 
characterized by limitation of motion and may consequently be 
rated accordingly.  Diagnostic Code 5201.  The most recent VA 
examiner specifically indicated that symptoms of service-
connected disability could not be distinguished from those 
due to non-service-connected disability.  The Board therefore 
has examined all problems with the right shoulder, and by 
applying the criteria of Diagnostic Code 5201 finds that a 20 
percent rating is warranted.  

The evidence shows that the veteran can indeed move his arm 
above the shoulder level, but this movement is not more than 
15 degrees beyond the shoulder level and is accompanied by 
pain, especially upon extremes of motion (namely, the last 
few degrees of motion).  Given that the veteran experiences 
aching, soreness, tenderness and pain, the Board concludes 
that the functional limitations caused thereby equate to a 
level of disability tantamount to the criteria for a 20 
percent rating under Diagnostic Code 5201.  In other words, 
his disability due to right shoulder impairment equates to 
the disability caused by limitation of motion at the shoulder 
level.  This warrants a 20 percent rating.  Diagnostic Code 
5201.  

As for whether a higher rating may be assigned, the Board 
notes that the criteria for a higher rating for the major 
extremity (service records show that the veteran is right 
handed) require limitation of motion to midway between the 
side and shoulder level.  The veteran's losses do not 
approximate such a limitation of motion.  In fact, even with 
pain and soreness the veteran is able to move to a level just 
above the shoulder.  For the reasons set forth above, the 
functional debility experienced by the veteran is best 
approximated by limitation of motion at the shoulder level.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2003).  The record shows the veteran reports his 
pain is aggravated when the arm is placed in certain 
positions, but the Board notes that the veteran is gainfully 
employed, and that he can carry out normal daily activities.  
Moreover, the current evidence of record does not reflect 
frequent periods of hospitalization due to residuals of his 
right shoulder injury.  Rather, the evidence shows that the 
manifestations of the service-connected right shoulder injury 
are those contemplated by the schedular criteria.  In sum, 
there is no indication in the record that industrial 
impairment resulting from the shoulder disability would be in 
excess of that contemplated by the assigned evaluation.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996);  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased (20 percent) disability rating 
for residuals of right shoulder injury is granted, subject to 
the laws and regulations governing the award of disability 
evaluations.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



